     Case 2:20-cv-02004-PSG-JEM Document 23 Filed 09/03/20 Page 1 of 3 Page ID #:190



1     Peter Borenstein (SBN 304266)
2     P.O. Box 885
      Culver City, CA 90232
3
      (213) 362-8740 (tel)
4     (877) 460-3681 (fax)
      peter@brnstn.org
5

6     Attorney for Plaintiff
7
      JOHN NJOROGE

8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
      JOHN NJOROGE,                       Case No. 2:20-cv-02004 PSG (JEMx)
12

13                 Plaintiff,
      vs.
14                                        NOTICE OF MOTION AND
15                                        PLAINTIFF’S MOTION FOR LEAVE
      CNO SERVICES, LLC,                  TO AMEND COMPLAINT;
16                                        MEMORANDUM OF POINTS AND
                   Defendant.
17                                        AUTHORITIES; PROPOSED FIRST
                                          AMENDED COMPLAINT;
18
                                          DECLARATION OF PETER
19                                        BORENSTEIN IN SUPPORT
20
                                          THEREOF.
                                          Date:         November 9, 2020
21                                        Time:         1:30 pm
22                                        Courtroom:    6A
                                          Judge:        Hon. Philip S. Gutierrez
23

24                                        Action Filed:      January 28, 2020
                                          Notice of Removal: February 28, 2020
25

26
      \\
27
      \\
28

      NOTICE OF MOTION AND PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT – NJOROGE V.
                                       CNO SERVICES, LLC
                                               1
     Case 2:20-cv-02004-PSG-JEM Document 23 Filed 09/03/20 Page 2 of 3 Page ID #:191



1     TO DEFENDANT CNO SERVICES, LLC AND ITS ATTORNEY OF
2     RECORD IN THE ABOVE CAPTIONED MATTER:
3
            PLEASE TAKE NOTICE THAT on November 9, 2020 at 1:30 pm, or as
4
      soon thereafter as may be heard, in Courtroom 6A of the First Street Courthouse,
5
      350 W. First St., Los Angeles, the Honorable Philip S. Gutierrez. presiding,
6
      Plaintiff John Njoroge (“Plaintiff”) will move, and hereby does move, this Court
7
      for leave to amend the complaint to add Caroline Kimondo, a California resident,
8
      as a defendant pursuant to Rules 15(a)(2) and 20(a)(2) of the Federal Rules of
9
      Civil Procedure. This motion is made following the conference of counsel
10
      pursuant to L.R. 7-3 which took place on August 25, 2020.
11
            This motion is made on the grounds that there is a common question of
12

13
      fact between Ms. Kimondo and Defendant CNO Services, LLC (“CNO

14
      Services”) such that leave should be granted to join Ms. Kimondo as a defendant

15    pursuant to Rule 20(a)(2)(B). Plaintiff’s right to relief against CNO Services and
16    Ms. Kimondo also arises out of the same transaction, occurrence, or series of
17    transactions or occurrences. Fed. R. Civ. P. 20(a)(2)(A). Therefore, this Court
18    should grant leave to amend the complaint and join Ms. Kimondo as a defendant
19    in this matter. Furthermore, given that joining Ms. Kimondo as a defendant will
20    destroy complete diversity between the parties, Plaintiff also moves this Court to
21    remand this case to Los Angeles Superior Court pursuant to 28 U.S.C. 1447(e).
22          This motion is based on this Notice, the attached Memorandum of Points
23    and Authorities, the proposed First Amended Complaint, the Declaration of Peter
24
      Borenstein, on all files and records in this action, and on such further evidence and
25
      arguments as the Court receives in connection with this motion
26

27
      \\
28

      NOTICE OF MOTION AND PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT – NJOROGE V.
                                       CNO SERVICES, LLC
                                               2
     Case 2:20-cv-02004-PSG-JEM Document 23 Filed 09/03/20 Page 3 of 3 Page ID #:192



1     Respectfully submitted,
2

3
      Dated:   9/3/20                                   By:_____________________
4
                                                              Peter Borenstein
5
                                                              Attorney for Plaintiff
6
                                                              JOHN NJOROGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      NOTICE OF MOTION AND PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT – NJOROGE V.
                                       CNO SERVICES, LLC
                                               3
